Opinion issued May 13, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00470-CV
____________

IN RE REMI FAGBEMI, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator Remi Fagbemi has filed a petition for a writ of mandamus complaining
of Judge Cagle's (1) disapproval of Fagbemi's pauper's affidavit in connection with her
appeal of the justice court's forcible-entry-and-detainer judgment awarding
possession to the real parties in interest, Tsong-Dar Vincent Lin and Yu-Juin Julie
Lin.  Fagbemi has also filed a motions for (1) leave to file her petition for a writ of
mandamus and (2) temporary relief.
	Fagbemi's petition does not contain an appendix as required by Texas Rule of
Appellate Procedure 52.3(j).  At a minimum, the appendix should contain a certified
or sworn copy of Fagbemi's pauper's affidavit filed in the justice court pursuant to
Texas Rule of Civil Procedure 749a.  In addition, Fagbemi's petition does not discuss
the justice court's ruling on her pauper's affidavit.
	We deny the petition for a writ of mandamus and the motions for leave to file
and for temporary relief.

PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.
1. 	The Honorable R. Jack Cagle, judge of County Civil Court at Law No.
1 of Harris County.  The underlying lawsuit is Fagbemi v. Lin, No.
791,069 (County Civ. Ct. at Law. No. 1, Harris County, Tex.).